          Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 1 of 12
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 10/20/20
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :        1:19-cr-00064-GHW
                                                              :
 NATALIE MAYFLOWER SOURS                                      :   MEMORANDUM OPINION AND
 EDWARDS,                                                     :          ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X

         GREGORY H. WOODS, United States District Judge:

         In the midst of the coronavirus pandemic and a profound breakdown in her ability to

communicate with her counsel, the defendant, Dr. Sours Edwards, submitted materials to the Court

ex parte and pro se. The submissions provoked a series of conferences that ultimately resulted in the

replacement of Dr. Sours Edwards’ counsel. Her new counsel requested that Dr. Sours Edwards be

permitted to withdraw the submissions and that the Court not consider them for any purpose. The

Court agreed. Because the Court has agreed not to consider the content of the submissions for any

purpose, they are not relevant to the exercise of a judicial function, and are not judicial documents.

            I.    Background

         On January 13, 2020, Dr. Sours Edwards pleaded guilty to a single count of conspiracy to

make unauthorized disclosures of suspicious activity reports. Transcript of January 13, 2020

Conference, Dkt. No. 37. Marc Agnifilo and Jacob Kaplan of Brafman & Associates, P.C.

represented Dr. Sours Edwards at the time of her plea, as they had since her indictment in the case.

At the request of counsel for the defendant, the Court scheduled her sentencing to take place on

June 9, 2020. Id. at 34:10–16. Because Dr. Sours Edwards had been diagnosed with pneumonia, her

counsel requested an extension of the deadline for completion of the presentence report, Dkt. No.
         Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 2 of 12



38. The Court granted that request on March 3, 2020, and adjourned sentencing to July 8, 2020.

Dkt. No. 39.

       It is worthy of note that outside of this case, big things were happening in the world in mid-

March—the COVID-19 pandemic struck hard, resulting in a national declaration of emergency by

the President and the issuance of a variety of orders limiting the operation of non-essential

businesses in New York and elsewhere. See, e.g., N.Y. Exec. Order No. 202 (Mar. 7, 2020),

https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-york;

Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)

Outbreak, Proclamation No. 9994, 85 Fed. Reg. 15,337, (Mar. 13, 2020),

https://www.govinfo.gov/content/pkg/FR-2020-03-18/pdf/2020-05794.pdf.

       In mid-May the Court learned that the defendant had not timely provided her objections to

the presentence report to the probation office. As a result, on May 18, 2020 the Court issued an

order directing that counsel for the defendant explain the reasons for the delay and to advise the

Court whether the delay would have an impact on the anticipated sentencing deadline. May 18,

2020 Order, Dkt. No. 42.

       In response, counsel for Dr. Sours Edwards explained that the delay resulted in part from

Dr. Sours Edwards’ health issues, and wrote the Court that counsel had “made its best efforts to

address Dr. Edwards’ concerns with the draft PSR,” but that because of Dr. Sours Edwards’ health

issues, they had not been able to do so. May 21, 2020 Letter, Dkt. No. 43, at 2. Counsel for Dr.

Sours Edwards requested another extension of the sentencing date in order to permit them to

continue their discussions with the government regarding the defendant’s objections to the

presentence report with the goal of resolving the issues without the need for a Fatico hearing. Id.

The Court granted that request and extended the sentencing date to August 21, 2020. May 22, 2020

Order, Dkt. No. 44.


                                                   2
         Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 3 of 12



       It was against this backdrop—the unsettling pall of COVID-19, Dr. Sours Edwards’ illness,

resulting communication gaps between Dr. Sours Edwards and her counsel, and repeated delays in

sentencing to work through the defendant’s objections to the presentence report—that the

submissions at issue here arrived on the scene.

       On June 22, 2020, the Court received an ex parte submission from Dr. Sours Edwards by

email. The Court issued an order the same day. June 22, 2020 Order, Dkt. No. 48. In the order,

the Court directed Dr. Sours Edwards to share a copy of the submission with her counsel. The

Court observed that elements of Dr. Sours Edwards’ submission included attorney-client

communications, and so directed defense counsel to identify any portions of the submission that

should not be provided to counsel for the United States. On June 24, 2020, the Court scheduled a

conference to discuss the submissions. June 24, 2020 Order, Dkt. No. 49.

       On June 25, counsel for Dr. Sours Edwards wrote to request that the Court appoint

independent counsel to represent Dr. Sours Edwards. June 25, 2020 Letter, Dkt. No. 51. They

wrote that “[i]n her submission, Dr. Sours Edwards makes several statements regarding her

relationship with counsel. . . . . After conferring, both counsel and the government agree that, in an

abundance of caution, this Court should consider appointing independent counsel for Dr. Sours

Edwards prior to the conference for the limited purpose of conferring with Dr. Sours Edwards

about her submission and any issues she has regarding her relationship with current counsel.” Id.

       The June 29, 2020 conference was attended by counsel for Dr. Sours Edwards, counsel for

the United States, as well as Stephanie Carvlin, a member of the Court’s Criminal Justice Act panel

who participated in the conference at the invitation of the Court. Early in the conference, the Court

talked about a number of issues to help Dr. Sours Edwards understand the legal context in which

her submissions to the Court would be viewed. The Court reminded her of her attorney-client

privilege and her right to remain silent. The Court also highlighted two salient doctrines with which


                                                   3
         Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 4 of 12



a lay person like Dr. Sours Edwards might not have been expected to be familiar at the time that she

sent her pro se, ex parte submissions to the Court: the limitation on ex parte materials considered by

the Court; and the presumption of public access to judicial records.

        THE COURT: Also, as a general matter, I don’t tend to act on information that’s
        not shared with the parties in a case. Submissions that are sent to me we refer to,
        using lawyer Latin, as ex parte submissions. That means on behalf of a party but not
        provided to the other parties. The general reason for that is that I need to have the
        benefit of the parties’, that is, the lawyers’, and their clients’ perspectives in order to
        evaluate arguments and the information put before me. There’s also an important
        First Amendment-based doctrine which is called the presumption of public access to
        judicial documents. It’s an involved doctrine that I won’t delve into in all of its
        depth now, but I would just say the default rule is that information that’s shared with
        the Court in order for me to make decisions is to be made a matter of public record.
        That’s the case unless I can make particularized findings to support overcoming the
        presumption of public access to those documents.

June 29, 2020 Hearing Transcript, Dkt. No. 72 (“June 29, 2020 Tr.”), at 10:9–25.

        During the June 29, 2020 hearing, counsel for the defendant described the steps that they

had taken to redact portions of Dr. Sours Edwards’ ex parte submissions. By the date of the hearing,

they had already provided their redacted version of the submissions to counsel for the United States.

The Court requested that the parties work together to discuss any concerns regarding the

defendant’s redactions to those materials, and asked that they submit any unresolved disputes

regarding the redactions to the Court for future resolution. June 29, 2020 Tr. at 16:14–17:2.

Counsel for the defendant then provided some context for the submissions, describing differences

of opinion regarding defense strategy, and concluding that

        there are certainly on the defense side sort of different ways of what we think could
        be the best way of defending the case. So my proposal is going to be just to get Mr.
        Kaplan and I out of the mix for, hopefully, a moment in time, have Dr. Sours Edwards
        speak to independent counsel, and she’ll come away feeling one way or the other.

Id. at 23:4–11. The Court invited Ms. Carvlin to work with Dr. Sours Edwards as independent

counsel to confer about the issues discussed, and laid out a framework for those conversations

before adjourning the conference. Id. at 24:9–29:20.


                                                     4
           Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 5 of 12



       On July 9, 2020, the Court held another conference to confirm Dr. Sours Edwards’ eligibility

for counsel under the Criminal Justice Act. After concluding that she did, the Court appointed Ms.

Carvlin to represent her as an independent voice to help her determine how best to proceed with

her case. The Court declined to take up a dispute that had been raised by the United States

regarding the defendant’s proposed redactions to Dr. Sours Edwards’ ex parte submissions. July 9,

2020 Transcript, Dkt. No. 74, at 9:5–9 (“THE COURT: I’ve received a letter from the United

States with respect to the redactions proposed by counsel for Dr. Sours Edwards to the submissions

that she made to the Court. I understand that Dr. Sours Edwards wishes to confer with

independent counsel before the parties discuss a potential resolution of those issues. I’m inclined to

give her the opportunity to do that.”).

       Dr. Sours Edwards and Ms. Carvlin did confer about her ex parte submissions: just one week

later, on July 16, 2020, Ms. Carvlin submitted a letter to the Court requesting that the Court permit

Dr. Sours Edwards to withdraw the submissions, and for them to be given no further consideration

by the Court.

       I have read the documents thoroughly and discussed the contents with Dr. Sours
       Edwards. She has authorized me to seek permission from the Court to withdraw the
       submissions. To the extent the Court has read the documents, I ask that their
       contents not be considered further by the Court. I believe this obviates the need to
       address any redaction issues raised by the material. I have consulted with the
       Assistant United States Attorneys who are representing the government in this case
       as well as with counsel for Dr. Sours Edwards, Jacob Kaplan, and the government
       has no objection to this request.

July 16, 2020 Letter, Dkt. No. 57. The letter also noted that Dr. Sours Edwards wished to change

counsel.

       The Court held a final conference regarding Dr. Sours Edwards’ pro se, ex parte submissions

on July 21, 2020. The Court first discussed the request for a change in counsel. As part of that

discussion, counsel for Dr. Sours Edwards described the deterioration in the relationship between

her and her counsel at the time of her ex parte submissions.
                                                  5
         Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 6 of 12



        MS. CARVLIN: Well, your Honor, I think the basis for the request is that the
        attorney-client relationship has irrevocably broken down. I think Dr. Sours
        Edwards’ submission to the Court asserting violations of her Fifth and Sixth
        Amendment rights and seeking the Court’s intervention is evidence of that.
        Obviously, I don’t want you to consider that, the other part of the application to
        consider the substance of those submissions, but the fact of those submissions is
        indication of that relationship, the situation or the state of that relationship.

Transcript of July 21, 2020 Conference (“July 21, 2020 Tr.”), Dkt. No. 78, at 7:7–16.

        Outgoing counsel confirmed the breakdown in their relationship with Dr. Sours Edwards.

July 21, 2020 Tr. at 9:7–13 (“I think there became a breakdown in communications, and it became

actually problematic enough that I thought that it could start to interfere with our ability to represent

her zealously and in the way that we wanted to. I’m, frankly, delighted that—if she and Ms. Carvlin

have found common ground and are able to communicate . . . .”). On that record, the Court

permitted Dr. Sours Edwards’ former counsel to withdraw as counsel and appointed Ms. Carvlin to

represent her in their stead. Id. at 10:25–11:10.

        The Court then turned to “the second of the issues that were raised in the letter that

provoked this conference. That’s the request by defendant to withdraw the ex parte communications

that were submitted to the Court.” Id. at 15:13–16. Dr. Sours Edwards’ counsel explained the

rationale for the defendant’s request that the documents be withdrawn:

        MS. CARVLIN: As I said, alluded to before, the intention of submitting those
        documents was to get the Court’s intervention. Dr. Sours Edwards had questions
        about whether her rights had been violated, questions about her relationship with
        counsel, and felt that she needed some assistance in communicating that and getting
        some help with that. So those submissions have served their purposes. The
        submissions were never filed. As you noted in the previous conference, Dr. Sours
        Edwards was represented by counsel, has always been represented by counsel, and
        any submission by court rules has to come through counsel. So I would argue, first
        of all, that those documents were never submitted, they were never filed, they were
        never part of the public record. I understand that there’s a presumption that
        anything that is filed with the court will be open to the public. Obviously, there are
        exceptions even there in terms of personal identifying information or national
        security or cooperating witness. So even that is not absolute. But in this case, there
        was nothing that is part of the public record. So all I’m asking really is for the Court
        to not consider those documents in any respect going forward and to not have them
        become part of the court record.
                                                    6
         Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 7 of 12




Id. at 15:18–16:14. The United States had no objection to the withdrawal of the materials “on the

condition that [the Court] not consider them further with respect to sentencing.” Id. at 16:20–21.

        The Court granted the defendant’s request not to consider her withdrawn ex parte

submissions for any purpose in the case.

        THE COURT: I will not consider the information presented by Dr. Sours Edwards
        in any way for purposes of sentencing or otherwise with respect to the case. As
        counsel for defendant, I think, aptly described it, the principal thing that those
        submissions did was trigger the Court’s intervention with respect to the issues
        that have led to this change of counsel.

Id. at 17:15–21.

        The Court also granted the defendant’s request not to file the submissions on the docket of

the case, reasoning in part as follows:

        THE COURT: First, I think there’s, at the very least, a substantial question
        regarding whether or not these are at all judicial documents. That is because the
        Court has been presented with them, but I’ve agreed not to consider them for any
        purpose. Therefore, these are not contributing to any decision that the Court
        expects to issue in this case. They were a prompt to the series of conversations, but
        the information contained in them was not considered by me in connection with any
        ruling in this case, and I’ve agreed not to consider them for purposes of sentencing.

        Because of that, the information has very little weight. To the extent that there is
        any interest of the public in connection with these documents, I think it is very, very
        small because it hasn't contributed at all to a judicial determination by the Court. So
        as I look at the factors that I’m required to consider under Lugosch and the Court’s
        other precedents, I believe that these are most likely not judicial documents, and to
        the extent that they are, the weight that the presumption has is not very high because
        it includes, among other things, privileged information and the interest is very small
        because they have not contributed to and will not contribute to a judicial decision.
        So at this point I expect to file those documents someplace and not to look at them
        again.

Id. at 18:3–25.

        Later that day, Matthew Lee of Inner City Press requested access to the documents, arguing

that “the public and the press have a presumptive First Amendment and common law right of




                                                   7
          Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 8 of 12



access to criminal proceedings and records.” 1 July 21, 2020 Letter, Dkt. No. 60, at 1. The letter

respectfully disagreed with the Court’s determination that “documents that trigger a Federal criminal

case conference are not judicial documents.” Id. at 2. The letter also argued that the public interest

in the documents was not small. Id. On July 30, 2020, Dr. Sours Edwards filed her opposition to

the request. July 30, 2020 Letter, Dkt. No. 65. Mr. Lee submitted replies on August 4, 2020 and

August 5, 2020. August 4, 2020 and August 5, 2020 Emails, Dkt. Nos. 66 and 67.

          II.     Legal Standard

         “The common law right of public access to judicial documents is firmly rooted in our

nation’s history.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). However,

“only judicial documents are subject to a presumptive right of public access, whether on common

law or First Amendment grounds.” United States v. HSBC Bank USA, N.A., 863 F.3d 125, 134 (2d

Cir. 2017). “[T]he mere filing of a paper or document with the court is insufficient to render that

paper a judicial document subject to the right of public access.” United States v. Amodeo (“Amodeo I”),

44 F.3d 141, 145 (2d Cir. 1995).

         “In order to be designated a judicial document, ‘the item filed must be relevant to the

performance of the judicial function and useful in the judicial process.’” Lugosch, 435 F.3d at 119

(quoting Amodeo I, 44 F.3d at 145)).

         [A] court “perform[s] the judicial function” not only when it rules on motions
         currently before it, but also when properly exercising its inherent “supervisory
         powers.” A document is thus “relevant to the performance of the judicial function”
         if it would reasonably have the tendency to influence a district court’s ruling on a
         motion or in the exercise of its supervisory powers, without regard to which way the
         court ultimately rules or whether the document ultimately in fact influences the
         court’s decision.



1“Representatives of the press must be given an opportunity to be heard on the question of their exclusion from a court
proceeding, and we have recognized a similar right of news media to intervene in this Court to seek unsealing of
documents filed in a court proceeding.” Trump v. Deutsche Bank AG, 940 F.3d 146, 150 (2d Cir. 2019) (internal citations,
quotation marks, and alterations omitted).

                                                           8
           Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 9 of 12



Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019) (emphasis and internal citations omitted).

    “In determining whether a document is a judicial record, we evaluate the ‘relevance of the

document’s specific contents to the nature of the proceeding’ and the degree to which ‘access to the

[document] would materially assist the public in understanding the issues before the . . . court, and in

evaluating the fairness and integrity of the court’s proceedings.’” Bernstein v. Bernstein Litowitz Berger

& Grossmann LLP, 814 F.3d 132, 139–40 (2d Cir. 2016) (quoting Newsday LLC v. Cnty. of Nassau, 730

F.3d 156, 166–67 (2d Cir. 2013)) (alterations in original).

          III.    Analysis

          Dr. Sours Edwards’ pro se, ex parte submissions to the Court are not judicial documents. At

the outset, the mere fact that they were submitted to the Court is not sufficient to make them

judicial documents. See Amodeo I, 44 F.3d at 145 (2d Cir. 1995); S.E.C. v. TheStreet.Com, 273 F.3d

222, 233 (2d Cir. 2001) (rejecting argument that a deposition transcript was a judicial document due

to the fact that “the Court reviewed it in order to decide whether or not to enter a protective order”

because so holding “would transform every document that a court reviews into a ‘judicial document’

presumptively open to the public, despite well-settled law to the contrary”); see also Giuffre v. Maxwell,

No. 15-cv-7433 (LAP), 2020 WL 133570, at *4 (S.D.N.Y. Jan. 13, 2020), reconsideration denied, No. 15-

cv-7433 (LAP), 2020 WL 917057 (S.D.N.Y. Feb. 26, 2020) (rejecting the notion that any document

filed with a court that requests relief and comes to a judge’s attention, “whether decided, undecided,

justiciable, or nonjusticiable,” is a judicial document because “then practically every paper filed with

the Court would be judicial in nature,” which would “fl[y] in the face of the Court of Appeals’

directive that ‘mere filing of a paper or document with the court is insufficient to render that paper a

judicial document.’”) (quoting Amodeo I, 44 F.3d at 145). 2


2 There is a substantial question whether the Court would consider the pro se submission by the defendant in this context
in any event. Dr. Sours Edwards was represented by counsel at the time of her submissions. She is not entitled to so-
called “hybrid” representation, in which the Court considers both documents submitted on her behalf by counsel, as

                                                            9
          Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 10 of 12



         These pro se, ex parte submissions are not relevant to the performance of the judicial function.

The Court has agreed with the defendant’s request that the Court not consider the submissions in

connection with any aspect of this case. The Court made no decision with respect to the content of

the submissions—it did not even rule on the parties’ disputes regarding potential redactions to the

submissions.

         As described on the record, the submissions prompted a series of conferences that surfaced

the breakdown in communications between Dr. Sours Edwards and her counsel, and ultimately led

to the substitution of counsel. But the Court did not need to rely on the content of the documents

in order to put the process in place that resulted in a change of counsel, other than to identify issues

related to potential privilege or classification for the parties to resolve. The mere existence of the ex

parte, pro se submissions from Dr. Sours Edwards was sufficient to trigger the need to put a process

in place to deal with them.

         And the Court did not rely on the content of the submissions as the basis for its

determination that a change of counsel was warranted—the basis for that determination was set

forth on the record by counsel for Dr. Sours Edwards, as outlined above. July 21, 2020 Tr. at 11:2-6

(“THE COURT: Based on the information that I’ve heard from counsel, I believe that there’s an adequate

justification for me to permit her current counsel’s withdrawal as her counsel in this case.”)

(emphasis added).




well as documents submitted by her pro se. See, e.g., United States v. Rivernider, 828 F.3d 91, 108 (2d Cir. 2016) (“If counsel
declines to make the motion, it does not follow that the defendant has a right to make a motion on his own behalf, or to
demand that the court appoint substitute counsel. A defendant has a right either to counsel or to proceed pro se, but
has no right to ‘hybrid’ representation, in which he is represented by counsel from time to time, but may slip into pro se
mode for selected presentations.”) (internal citations omitted). The Court has not granted Dr. Sours Edwards the right
to proceed using “hybrid” representation, and could, for that independent reason, have chosen to disregard her ex parte
submissions. This is likely the doctrine to which Ms. Carvlin alluded in her remarks when requesting that the Court
withdraw Dr. Sours Edwards’ pro se, ex parte submissions. July 21, 2020 Tr. at 16:1–5 (“MS. CARVLIN: Dr. Sours
Edwards was represented by counsel, has always been represented by counsel, and any submission by court rules has to
come through counsel. So I would argue, first of all, that these documents were never submitted . . . .”).


                                                              10
        Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 11 of 12



        The content of the ex parte, pro se submissions by Dr. Sours Edwards are not relevant to the

nature of the proceedings. The public record provides ample information about the circumstances

that prompted the submissions to the Court, and the Court’s response to them. In the midst of the

COVID-19 pandemic, shortly after recovering from an illness, the defendant was having

communication issues with her counsel. She reached out to the Court with a pro se, ex parte

submission, perhaps not aware of the rules regarding ex parte submissions to the Court, and the

prospect that the submissions might be made public. The submissions brought to light a

communication breakdown with Dr. Sours Edwards’ prior counsel. Dr. Sours Edwards’ incoming

counsel, with whom she had found rapport, requested that the submissions not be considered by the

Court. All parties agreed. The public can evaluate the fairness and integrity of the Court’s

proceedings and decision on the basis of the information available on the public record.

        The Court acknowledges that some may be interested in seeing what a defendant in the

position of Dr. Sours Edwards might choose to say to the Court in such straights. Especially

because her counsel advised that whatever Dr. Sours Edwards wrote was something that should not

be considered by the Court. The prospect of a cri de coeur written by a criminal defendant without

the benefit of counsel may represent an enticing opportunity for an unfiltered look inside of the

defendant’s mind. But evaluating the fairness and integrity of the Court’s proceedings and decisions

does not require disclosure of the content of those submissions. Nor, in the Court’s view,

considering all of the circumstances, would it be a fair result for the defendant.




                                                   11
       Case 1:19-cr-00064-GHW Document 80 Filed 10/20/20 Page 12 of 12



       IV.    Conclusion

       Because Dr. Sours Edwards’ pro se, ex parte submissions are not judicial documents, the

application to unseal them is DENIED.

       SO ORDERED.


 Dated: October 20, 2020                           _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                12
